DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final office action in response to Application Number 17/430,843 filed on 13 August 2021 with a preliminary amendment filed on the same day.  Claims 1-25 are canceled. Claims 26-45 are added. Claims 26-45 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 44 recites “repeating steps a) to d)” in line 2, however claim 44 depends on claim 39 which includes steps e) to h). For purposes of examination, examiner interprets claim 44 such that it repeats steps e-h instead of a-d.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 33-38, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Vora et al. (U.S. Patent Publication 2017/0064042) in view of Yang (U.S. Patent Publication 2020/0213878) and further in view of Strohmenger et al. (U.S. Patent Publication 2016/0274552) and Johnson et al. (U.S. Patent Publication 2009/0076873).

Regarding claim 26, Vora disclosed a network node for mitigating disruption during maintenance of an edge gateway node of a communication network (see Yang-Strohmenger combination below – Yang [0041]: detecting if there is a failure of the first coordinator | Yang [0035]: when a first ZigBee® coordinator fails, the virtual coordinator triggers a failure recovery mechanism in which a second coordinator is selected for the duration of the first coordinator’s failure after which control returns to the first coordinator, i.e. mitigating disruption during recovery of the edge gateway node of a communication network | Strohmenger 0054: cloud-based industrial controller 202 acts as a back-up for the industrial controller 224 when it is undergoing maintenance | 0053: industrial controller 224 comprises a cloud gateway component 226 | 0064: cloud-based industrial controller 202 is a virtualized industrial controller), the edge gateway node connecting a plurality of devices to one or more services of the communication network (see Vora [0017]: generating a virtual gateway for a physical gateway device, the physical gateway device manages a plurality of connected devices), the plurality of devices comprising one or more first devices which are capable of connecting to a cloud environment of the communication network in the absence of the edge gateway node (see Vora [0024]: devices are able to connect to services via a wireless carrier network or via a LAN’s gateway device, i.e. capable of connecting to cloud without the edge gateway node), and one or more second devices which are incapable of connecting to the cloud environment in the absence of the edge gateway node (see Vora [0027]: some devices are not able to directly connect to the LAN and must use Bluetooth®, ZigBee®, power line communication (PLC) in order to connect to services | [0022]: a variety of connected devices including electrical appliances, sprinkler systems, and many others. Some of these devices do not have an embedded system (that would enable the device to connect to a wireless carrier network – 0024]), i.e. incapable of connecting to the cloud without the edge gateway node), the network node comprising processing circuitry and a non-transitory machine-readable medium storing instructions (see Vora Fig. 8 #802 processing device, #804 memory, #822 instructions) which, when executed by the processing circuitry, cause the network node to: 
establish respective virtual devices for the one or more second devices (see Vora [0017]: generating virtual devices for each of the devices managed by the physical gateway device), the virtual devices comprising predictive models trained to replicate data output by the respective one or more second devices (see Johnson combination below – see Johnson 0027: using artificial intelligence algorithms to mine sensor data in order to assess health and recognize probability thresholds for failure; simulating the physical assets in a virtual operations mode | 0046: a virtual drilling operation, i.e. replicate data output, is replicated via simulations); and 
during a time interval in which the maintenance of the edge gateway node is performed (see Yang-Strohmenger combination below – Yang [0041]: detecting if there is a failure of the first coordinator | Yang [0035]: when a first ZigBee® coordinator fails, the virtual coordinator triggers a failure recovery mechanism in which a second coordinator is selected for the duration of the first coordinator’s failure after which control returns to the first coordinator, i.e. during a time interval in which recovery of the edge gateway node is performed | Yang did not explicitly disclose that the recovery is a maintenance operation, however Strohmenger 0054 disclosed that the cloud-based industrial controller 202 acts as a back-up for the industrial controller 224 when it is undergoing maintenance): 
configure the one or more virtual devices to connect to a virtual edge gateway node established in the cloud environment (see Yang combination below – Yang [0035]: when a first ZigBee® coordinator fails, the virtual coordinator triggers a failure recovery mechanism in which a second coordinator is selected (from a sorted backup coordinator list - see 0051) for the duration of the first coordinator’s failure after which control returns to the first coordinator | 0044: devices of the first and second networks transfer their connection to the new coordinator | Fig. 3: coordinator is a gateway); and 
configure at least one of the one or more first devices to connect to the virtual edge gateway node (see Yang combination below – Yang [0035]: when a first ZigBee® coordinator fails, the virtual coordinator triggers a failure recovery mechanism in which a second coordinator is selected (from a sorted backup coordinator list - see 0051) for the duration of the first coordinator’s failure after which control returns to the first coordinator | 0044: devices of the first and second networks transfer their connection to the new coordinator | Fig. 3: coordinator is a gateway).

While Vora disclosed the claimed edge gateway, virtual gateway, two types of devices, and establishing virtual devices for the devices (see above citations), Vora did not explicitly disclose “configure the one or more virtual devices to connect to a virtual edge gateway node established in the cloud environment” and “configure at least one of the one or more first devices to connect to the virtual edge gateway node”. Yang is cited above for disclosing that the ZigBee® devices connect to a backup gateway coordinator when the original gateway coordinator fails (see above citations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vora and Yang to further describe how devices are configured to connect to the virtual gateway. Including Yang’s teachings would optimize cost effectiveness and reduce complexity for the service provider while reducing interruption of gateway functionality (see Yang 0010).

Vora did not explicitly disclose that the connections to the virtual gateway are “during a time interval in which the maintenance of the edge gateway node is performed” and that the virtual gateway is used “for mitigating disruption during maintenance of an edge gateway node of a communication network”. 
However in a related art, Yang disclosed detecting if there is a failure of the first coordinator and when there is a failure of the first coordinator, then temporarily using a second coordinator for the duration of the first coordinator’s failure after which control returns to the first coordinator (see the above citations), i.e. during a time interval in which recovery of the edge gateway node is performed and for mitigating disruption during recovery of an edge gateway node of a communication network. The motivation to combine Vora and Yang is the same as that presented in the previous paragraph. 
Vora-Yang did not explicitly disclose that the recovery of the edge gateway node being performed is a “maintenance” operation and that the mitigated disruption is during “maintenance”. However in a related art, Strohmenger disclosed a cloud-based industrial controller 202 acts as a back-up for the industrial controller 224 when it is undergoing maintenance (see above citations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vora-Yang and Strohmenger to further describe when a backup gateway would be beneficial, e.g. during recovery, repair, or maintenance. Including Strohmenger’s teachings would enhance the control and performance of industrial automation systems (see Strohmenger 0033), e.g. during maintenance, repairs, and upgrades (see Strohmenger 0032).

While Vora disclosed establishing virtual devices for the physical devices (see above citations), Vora-Yang-Strohmenger did not explicitly disclose “the virtual devices comprising predictive models trained to replicate data output by the respective one or more second devices”. Johnson is cited above for describing using the virtual representations to run predictive simulations replicating the devices’ output (see above citations).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vora-Yang-Strohmenger and Johnson to further describe how virtual devices are used with predictive models. Including Johnson’s teachings would allow for calculating probabilities of failure (see Johnson 0056), increasing device performance and reducing the financial risk associated with imprecise device operations (see Johnson 0060).

Regarding claim 38, the claim contains the limitations, substantially as claimed, as described in claim 26 above and is rejected under Vora-Yang-Strohmenger-Johnson according to the rationale provided above. Vora-Yang-Strohmenger-Johnson further disclosed a method comprising the elements and limitations described in claim 26 above. The rationale to combine Vora-Yang-Strohmenger-Johnson is the same as that provided in claim 26 above.
Regarding claim 33, Vora-Yang-Strohmenger-Johnson disclosed the network node according to claim 26, wherein the network node is further caused to, during the time interval in which the maintenance of the edge gateway node is performed: transfer tasks performed by the edge gateway node to the virtual edge gateway node (see Yang [0035]: when a first ZigBee® coordinator fails, the virtual coordinator triggers a failure recovery mechanism in which a second coordinator is selected (from a sorted backup coordinator list - see 0051) for the duration of the first coordinator’s failure after which control returns to the first coordinator | 0044: devices of the first and second networks transfer their connection to the new coordinator | Fig. 3: coordinator is a gateway).  The rationale to combine Vora-Yang-Strohmenger-Johnson is the same as that provided in claim 26 above.

Regarding claim 34, Vora-Yang-Strohmenger-Johnson disclosed the network node according to claim 33, wherein transferring tasks to the virtual edge gateway node comprises one or more of: restarting a task in the virtual edge gateway node; and migrating an ongoing task to the virtual edge gateway node (see Yang 0054: new coordinator takes over control from the original coordinator; the new coordinator is used to send commands to the connected ZigBee® sensors).  The rationale to combine Vora-Yang-Strohmenger-Johnson is the same as that provided in claim 26 above.

Regarding claim 35, Vora-Yang-Strohmenger-Johnson disclosed the network node according to claim 26, wherein each predictive model is trained to replicatei data output by its respective device using a machine-learning algorithm (see Johnson 0027: using artificial intelligence algorithms to mine sensor data in order to assess health and recognize probability thresholds for failure; simulating the physical assets in a virtual operations mode | 0046: a virtual drilling operation, i.e. replicate data output, is replicated via simulations).  The rationale to combine Vora-Yang-Strohmenger-Johnson is the same as that provided in claim 26 above.

Regarding claim 45, the claim contains the limitations, substantially as claimed, as described in claim 35 above and is rejected under Vora-Yang-Strohmenger-Johnson according to the rationale provided above.  The rationale to combine Vora-Yang-Strohmenger-Johnson is the same as that provided in claim 26 above.

Regarding claim 36, Vora-Yang-Strohmenger-Johnson disclosed the network node according to claim 26, wherein the one or more second devices are configured to implement one or more radio access technologies for accessing the cloud environment in the absence of the edge gateway node (see Vora [0024]: devices are able to connect to services via a wireless carrier network or via a LAN’s gateway device).

Regarding claim 37, Vora-Yang-Strohmenger-Johnson disclosed the network node according to claim 26, wherein the network node is implemented in a network operations centre, NOC, of the communication network (see Vora Fig. 1 #125A).

Claims 27-32 and 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Vora-Yang-Strohmenger-Johnson as applied to claims 26 and 38 above, and further in view of Gupta et al. (U.S. Patent 10,853,111).

Regarding claim 27, Vora-Yang-Strohmenger-Johnson disclosed the network node according to claim 26, but did not explicitly disclose the following limitations, taught in a related art, Gupta:
wherein the network node is further caused to: 
a) determine service level agreement requirements associated with connectivity for the plurality of devices (see Gupta 15:27-29: customer has a requirement that no downtime greater than 5 ms is allowed, i.e. lack of connectivity cannot exceed 5 ms | 15:60-67: determining the time, impact, likelihood of success, and SLA compliance of a proposed maintenance operation); 
b) identify one or more subsets of the plurality of devices for which virtual devices can be provided (see Gupta 15:14-20: the working environment of the VM instance includes resources associated with the host machines and racks in a plurality of datacenters, i.e. identify devices on which VM can be provided) while meeting the service level agreement requirements (see Gupta 15:60-67: determining the time, impact, likelihood of success, and SLA compliance of a proposed maintenance operation | 15:29-36: determining that a particular VM is able to comply with the customer’s migration requirements, i.e. identify a particular VM that can be provided that meets SLA requirements);
c) evaluate an impact metric associated with providing virtual devices for each of the one or more subsets (see Gupta 16:19-31: determining VM instances that are good candidates for migration | 18:4-33: determining the impact of a VM’s migration using history, system load, time of day, network traffic, SLA, and other information); and 
d) select the subset of devices with the lowest impact metric (see Gupta 19:47-50: scheduling the migration for the best time window | 18:26-33: impact of migration at 2pm would be 10ms however at 2am it would be 2ms | 19:4-29: sending a feedback request in response to a maintenance event in which a user specifies whether or not to accept the migration at a particular scheduled time or another time, e.g. now).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vora-Yang-Strohmenger-Johnson and Gupta to determine the impact of potential disruptions. Including Gupta’s teachings would improve determinations about when and how to plan, execute, and cancel migrations such that a user’s disruptions are minimized as much as possible (see Gupta 13:43-61).

Regarding claim 39, the claim contains the limitations, substantially as claimed, as described in claim 27 above and is rejected under Vora-Yang-Strohmenger-Johnson-Gupta according to the rationale provided above. The rationale to combine Vora-Yang-Strohmenger-Johnson-Gupta is the same as that provided in claim 27 above.


Regarding claim 28, Vora-Yang-Strohmenger-Johnson-Gupta disclosed the network node according to claim 27, wherein the network node is further caused to: 
establish respective virtual devices for each device of the subset of devices (see Vora [0017]: generating virtual devices for each of the devices managed by the physical gateway device), the virtual devices comprising predictive models trained to replicate data output by the respective devices of the subset (see Johnson 0027: using artificial intelligence algorithms to mine sensor data in order to assess health and recognize probability thresholds for failure; simulating the physical assets in a virtual operations mode | 0046: a virtual drilling operation, i.e. replicate data output, is replicated via simulations); and 
during a time interval in which the maintenance of the edge gateway node is performed (see Yang [0041]: detecting if there is a failure of the first coordinator | Yang [0035]: when a first ZigBee® coordinator fails, the virtual coordinator triggers a failure recovery mechanism in which a second coordinator is selected for the duration of the first coordinator’s failure after which control returns to the first coordinator, i.e. during a time interval in which recovery of the edge gateway node is performed | Yang did not explicitly disclose that recovery of the edge gateway node is a maintenance operation, however Strohmenger 0054 disclosed that the cloud-based industrial controller 202 acts as a back-up for the industrial controller 224 when it is undergoing maintenance):
configure the one or more virtual devices for the subset of devices to connect to the virtual edge gateway node established in the cloud environment (see Yang [0035]: when a first ZigBee® coordinator fails, the virtual coordinator triggers a failure recovery mechanism in which a second coordinator is selected (from a sorted backup coordinator list - see 0051) for the duration of the first coordinator’s failure after which control returns to the first coordinator | 0044: devices of the first and second networks transfer their connection to the new coordinator | Fig. 3: coordinator is a gateway).
The rationale to combine Vora-Yang-Strohmenger-Johnson is the same as that provided in claim 26 above. The rationale to combine Vora-Yang-Strohmenger-Johnson-Gupta is the same as that provided in claim 27 above.

Regarding claim 40, the claim contains the limitations, substantially as claimed, as described in claim 28 above and is rejected under Vora-Yang-Strohmenger-Johnson-Gupta according to the rationale provided above.  The rationale to combine Vora-Yang-Strohmenger-Johnson is the same as that provided in claim 26 above. The rationale to combine Vora-Yang-Strohmenger-Johnson-Gupta is the same as that provided in claim 27 above.

Regarding claim 29, Vora-Yang-Strohmenger-Johnson-Gupta disclosed the network node according to claim 28, wherein the subset of devices comprises the one or more second devices (see Yang 0044: devices of the first and second networks transfer their connection to the new coordinator | As described in the parent claims, the claimed “second devices” are devices that are incapable of connecting to the cloud without the edge gateway – Vora was previously cited as disclosing the two types of devices – devices that can and cannot connect to the cloud without the edge gateway).  The rationale to combine Vora-Yang-Strohmenger-Johnson is the same as that provided in claim 26 above. The rationale to combine Vora-Yang-Strohmenger-Johnson-Gupta is the same as that provided in claim 27 above.

Regarding claim 41, the claim contains the limitations, substantially as claimed, as described in claim 29 above and is rejected under Vora-Yang-Strohmenger-Johnson-Gupta according to the rationale provided above. The rationale to combine Vora-Yang-Strohmenger-Johnson is the same as that provided in claim 26 above. The rationale to combine Vora-Yang-Strohmenger-Johnson-Gupta is the same as that provided in claim 27 above.

Regarding claim 30, Vora-Yang-Strohmenger-Johnson-Gupta disclosed the network node according to claim 28, wherein the subset of devices comprises at least one first device (see Yang 0044: devices of the first and second networks transfer their connection to the new coordinator | As described in the parent claims, the claimed “first devices” are devices that are capable of connecting to the cloud without the edge gateway – Vora was previously cited as disclosing the two types of devices – devices that can and cannot connect to the cloud without the edge gateway). The rationale to combine Vora-Yang-Strohmenger-Johnson is the same as that provided in claim 26 above. The rationale to combine Vora-Yang-Strohmenger-Johnson-Gupta is the same as that provided in claim 27 above.


Regarding claim 42, the claim contains the limitations, substantially as claimed, as described in claim 30 above and is rejected under Vora-Yang-Strohmenger-Johnson-Gupta according to the rationale provided above. The rationale to combine Vora-Yang-Strohmenger-Johnson is the same as that provided in claim 26 above. The rationale to combine Vora-Yang-Strohmenger-Johnson-Gupta is the same as that provided in claim 27 above.

Regarding claim 31, Vora-Yang-Strohmenger-Johnson-Gupta disclosed the network node according to claim 27, wherein the impact metric comprises one or more of: a quality of sensor data; energy consumption; a utilized bandwidth; and a volume of data (see Gupta 18:4-33: determining the impact of a VM’s migration using history, system load, time of day, network traffic, SLA, and other information). The rationale to combine Vora-Yang-Strohmenger-Johnson-Gupta is the same as that provided in claim 27 above.

Regarding claim 43, the claim contains the limitations, substantially as claimed, as described in claim 31 above and is rejected under Vora-Yang-Strohmenger-Johnson-Gupta according to the rationale provided above. The rationale to combine Vora-Yang-Strohmenger-Johnson-Gupta is the same as that provided in claim 27 above.



Regarding claim 32, Vora-Yang-Strohmenger-Johnson-Gupta disclosed the network node according to claim 27, wherein the network node is further caused to: 
repeat steps a) to d) for each of a plurality of time intervals; 
for each of the plurality of time intervals, add to the lowest impact metric an impact associated with transferring tasks from the edge gateway device to the virtual edge gateway device, to determine an overall impact (see Gupta 18:26-33: overall impact of migration at 2pm would be 10ms however at 2am it would be 2ms | 15:60-67: determining the time, impact, likelihood of success, and SLA compliance of a proposed maintenance operation | 18:4-33: determining the impact of a VM’s migration using history, system load, time of day, network traffic, SLA, and other information); and
select the time interval associated with the lowest overall impact as the time interval in which the maintenance of the edge gateway node is performed (see Gupta 19:47-50: scheduling the migration for the best time window | 19:4-29: sending a feedback request in response to a maintenance event in which a user specifies whether or not to accept the migration at a particular scheduled time or another time, e.g. now).
The rationale to combine Vora-Yang-Strohmenger-Johnson-Gupta is the same as that provided in claim 27 above.



Regarding claim 44, the claim contains the limitations, substantially as claimed, as described in claim 32 above and is rejected under Vora-Yang-Strohmenger-Johnson-Gupta according to the rationale provided above.  The rationale to combine Vora-Yang-Strohmenger-Johnson-Gupta is the same as that provided in claim 27 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        
Angela.Widhalm@uspto.gov20 October 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452